IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  No. COA17-924

                                 Filed: 5 June 2018

Buncombe County, Nos. 08 CRS 122-124; 08 CRS 51510-51524

STATE OF NORTH CAROLINA

             v.

JEREMY MICHAEL RANDALL, Defendant.


      Appeal by Defendant from order entered 3 March 2017 by Judge Alan Z.

Thornburg in Buncombe County Superior Court. Heard in the Court of Appeals 20

February 2018.


      Attorney General Joshua H. Stein, by Assistant Attorney General Joseph L.
      Hyde, for the State.

      Appellate Defender Glenn Gerding, by Assistant Appellate Defender Nicholas
      C. Woomer-Deters, for the Defendant-Appellant.


      DILLON, Judge.


      Jeremy Michael Randall (“Defendant”) appeals from an order entered by the

trial court denying his motion for post-conviction DNA testing.

                                   I. Background

      In 2008, Defendant pleaded guilty to twelve counts of first-degree rape and six

counts of statutory rape. He was sentenced pursuant to his plea agreement to a

minimum of 240 and a maximum of 297 months.
                                   STATE V. RANDALL

                                   Opinion of the Court



      In May 2016, Defendant filed a motion with the trial court, pro se, seeking DNA

testing of evidence he alleged was collected by law enforcement during their

investigation, including vials of blood and saliva, a bag of clothes, and a rape kit.

Defendant contended that the evidence he sought to have tested “would prove that []

Defendant was NOT the perpetrator of the crimes allegedly committed on or between

the years 2006, and 2007, and the requested D.N.A. testing is material to []

[D]efendant’s exoneration.”     Defendant also filed a motion for appropriate relief

(“MAR”), filed several addendums, and requested an inventory of biological evidence

related to the investigation.

      The trial court denied Defendant’s motions. Defendant has filed a petition for

writ of certiorari with our Court in the event that he has failed to properly preserve

his right of appeal. We hereby grant Defendant’s petition as to any potential defect

in order to reach the merits of Defendant’s appeal.

                                      II. Analysis

      On appeal, Defendant contends that the trial court erred by (1) denying his

motion for post-conviction DNA testing, and (2) failing to order an inventory of

biological evidence. We address each argument in turn.

                     A. Motion for Post-Conviction DNA Testing

      The standard of review for denial of a motion for post-conviction DNA testing

is “analogous [to the] standard of review for a denial of a motion for appropriate



                                          -2-
                                    STATE V. RANDALL

                                    Opinion of the Court



relief . . . because the trial court sits as finder of fact in both circumstances.” State v.

Lane, ___ N.C. ___, ___, 809 S.E.2d 568, 574 (2018). Accordingly, the trial court’s

findings of fact are “binding on [our] Court if they are supported by competent

evidence and may not be disturbed absent an abuse of discretion.” Id.

              A trial court’s determination of whether defendant’s
              request for postconviction DNA testing is “material” to his
              defense, as defined in N.C. [Gen. Stat.] § 15A–269(b)(2), is
              a conclusion of law, and thus we review de novo the trial
              court’s conclusion that defendant failed to show the
              materiality of his request.

Id. (emphasis added).        Our Supreme Court has recently reiterated that the

determination of materiality must be made “in the context of the entire record, and

hinges upon whether the evidence would have affected the jury’s deliberations.” Id.

at ___, 809 S.E.2d at 575 (internal citations omitted) (emphasis added).

       Pursuant to N.C. Gen. Stat. § 15A-269, a defendant may make a motion before

the trial court for the performance of DNA testing if the biological evidence meets a

number of requirements, primarily that the biological evidence “[i]s material to the

defendant’s defense.” N.C. Gen. Stat. § 15A-269(a) (2015). According to the plain

language of the statute, the defendant has the burden to make the required showing

that the biological evidence is material. State v. Turner, 239 N.C. App. 450, 453, 768
S.E.2d 356, 358-59 (2015).

       Our Supreme Court has defined materiality in a post-conviction DNA context

as follows: “If the DNA testing being requested had been conducted on the evidence,


                                           -3-
                                   STATE V. RANDALL

                                   Opinion of the Court



there exists a reasonable probability that the verdict would have been more favorable

to the defendant.” State v. Lane, ___ N.C. ___, ___, 809 S.E.2d 568, 575 (2018). That

is, materiality of evidence in the context of post-conviction DNA testing is different

and more narrow than materiality of evidence in the context of a trial. Whereas

evidence is deemed material at trial if it merely has a significant relationship to

something relevant to the case, evidence is material in a post-conviction DNA setting

only if there is a reasonable probability that its existence would have resulted in a

different outcome.

      In the present matter, Defendant pleaded guilty.           We acknowledge the

inherent difficulty in establishing the materiality required by N.C. Gen. Stat. § 15A-

269 for a defendant who pleaded guilty: a defendant must show that there is a

reasonable probability that DNA testing would have produced a different outcome;

for example, that Defendant would not have pleaded guilty and otherwise would not

have been found guilty. However, we do not believe that the statute was intended to

completely forestall the filing of a such a motion where a defendant did, in fact, enter

a plea of guilty. The trial court is obligated to consider the facts surrounding a

defendant’s decision to plead guilty in addition to other evidence, in the context of the

entire record of the case, in order to determine whether the evidence is “material.”

See Lane, ___ N.C. at ___, 809 S.E.2d at 577 (concluding that “[w]here ample evidence,

including eyewitness testimony and defendant’s own admission to law enforcement,



                                          -4-
                                  STATE V. RANDALL

                                  Opinion of the Court



supported a finding of defendant’s guilt, defendant’s motion for post-conviction DNA

testing did not allege a ‘reasonable probability that the verdict would have been more

favorable to the defendant’ ”).

      We note that the trial court’s order clearly indicates its consideration of the

circumstances surrounding Defendant’s guilty plea. The trial court found, in relevant

part, as follows:

             1. The Defendant . . . pled guilty according to a plea
             arrangement and in doing so he swore under oath that he
             was in fact guilty, that he was satisfied with his lawyer’s
             legal services, that the plea was freely, understandingly
             and voluntarily made. The Court having heard the sworn
             statements of counsel found that the plea was freely,
             understandingly and voluntarily made;

             2. . . . . Defendant failed to allege specific facts showing
             materiality as required under N.C. Gen. Stat. § 15A-269
             and the Defendant made only conclusory statements that
             the evidence is material. His statements are insufficient to
             compel relief sought. . . .

              ....

             4. There is no credible evidence that the Defendant was
             denied effective assistance of counsel at the time he
             entered his plea of guilty or that the documents he claim[s]
             would assert his innocence would have been beneficial to
             the Defendant had the case proceeded to trial in that his
             victim at the time of his conviction was 14 years old and
             still a minor.

      Our Court has held that a defendant’s burden to show materiality “requires

more than the conclusory statement that the ability to conduct the requested DNA



                                         -5-
                                  STATE V. RANDALL

                                  Opinion of the Court



testing is material to the defendant’s defense.” State v. Cox, 245 N.C. App. 307, 312,

781 S.E.2d 865, 868 (2016) (internal marks and citation omitted).         Defendant’s

assertions in his motion that his DNA would not be found “in the rape kit collected

by [the hospital]” essentially amounts to a statement that testing would show that he

was not the perpetrator of the crime. In Cox, we concluded that the defendant’s

statement that “there is a very reasonable probability that [the DNA testing] would

have shown that the Defendant was not the one who had sex with the alleged victim”

was insufficient to establish materiality. Id.; see also State v. Foster, 222 N.C. App.
199, 205, 729 S.E.2d 116, 120 (2012) (holding that the following statement was

insufficient to meet the requirements of the statute: “the ability to conduct the

requested DNA testing is material to the Defendant’s defense”).

      We conclude that Defendant has failed to show that DNA testing would have

been material to his defense. Specifically, here, it appears from the record that

Defendant was convicted of multiple counts of statutory rape for encounters he had

with a single victim which took place over many months; that Defendant confessed to

the crimes; and that the victim reported that Defendant had sexually abused her. In

his motion, Defendant requested that that DNA testing be performed on certain

items—including clothing, bodily fluids, strands of hair, and a rape kit—recovered

from the victim over a month after Defendant’s last alleged contact with the victim.

He argues that testing would have shown that his DNA was not present on any of



                                         -6-
                                  STATE V. RANDALL

                                  Opinion of the Court



those items. The lack of DNA on those items, recovered well after the alleged crimes

took place, would not conclusively prove that Defendant was not involved in a sexual

“relationship” with the minor victim over a period of several months. See State v.

Brown, 170 N.C. App. 601, 609, 613 S.E.2d 284, 288 (2005), superseded by statute on

other grounds, State v. Norman, 202 N.C. App. 329, 332–33, 688 S.E.2d 512, 515

(2010) (noting that the statute does not authorize testing to establish a lack of

biological material). In addition, the Buncombe County Sheriff’s Office indicated that

the only relevant evidence it had—or ever had—was a Dell computer, which officers

searched for child pornography with Defendant’s consent in 2008.

      Given this evidence, we agree with the trial court that Defendant failed to show

that there was biological evidence related to his case which would be “material to

[his] defense.” N.C. Gen. Stat. § 15A-269(a)(1); see also State v. Floyd, 237 N.C. App.
300, 303, 765 S.E.2d 74, 77 (2014) (“Defendant failed to show how DNA testing would

produce ‘material’ evidence; that is, he failed to show how such testing would produce

evidence sufficient to create a reasonable probability of a different result, given the

evidence already in the trial record.”). In conclusion, “[w]hile the results from DNA

testing might be considered ‘relevant,’ had they been offered at trial, they are not

‘material’ in this postconviction setting.” State v. Floyd, 237 N.C. App. 300, 302, 765
S.E.2d 74, 76 (2014). Accordingly, we affirm the trial court’s denial of Defendant’s

motion for post-conviction DNA testing.



                                          -7-
                                   STATE V. RANDALL

                                   Opinion of the Court



                      B. Request for Inventory of DNA Evidence

      Defendant also argues that the trial court erred in failing to order an inventory

of biological evidence pursuant to N.C. Gen. Stat. § 15A-268. This section requires

the preservation of “any physical evidence, regardless of the date of collection, that is

reasonably likely to contain any biological evidence collected in the course of a

criminal investigation or prosecution.” N.C. Gen. Stat. § 15A-268(a1) (2015).

      We note that Defendant’s motion for post-conviction DNA testing “triggered a

requirement to inventory the biological evidence pertaining to that case and provide

the inventory list . . . to the prosecution, the petitioner, and the court.” State v.

Doisey, 240 N.C. App. 441, 445, 770 S.E.2d 177, 180 (2015) (internal marks omitted).

In his motion, Defendant requested that the trial court require “custodial law

enforcement agency/agencies to inventory the biological evidence relating to this

case[.]” (Emphasis added). In response, the State contacted the Buncombe County

Sheriff’s Department, which indicated that the only piece of evidence it had which

was relevant to Defendant’s case was the Dell computer.

      A defendant can also request an inventory of biological evidence relevant to

the defendant’s case from a “custodial agency” under N.C. Gen. Stat. § 15A-268(a7)

by making a written request. N.C. Gen. Stat. § 15A-268(a7). Defendant contends that

he also requested an inventory from a hospital and from DSS, whom he alleged had

the clothing, hair and blood samples, etc.; however, there is no evidence of these



                                          -8-
                                 STATE V. RANDALL

                                 Opinion of the Court



requests in the record. Without evidence that Defendant made proper requests

pursuant to N.C. Gen. Stat. § 15A-268(a7), and without any indication that the trial

court considered the issue below, “there is no ruling under [S]ection 15A-268(a7) for

[our] Court to review.” Doisey, 240 N.C. App. at 448, 770 S.E.2d at 182. Accordingly,

we agree with the State that consideration of Defendant’s argument under Section

15A-268(a7) is not properly before our Court and should be dismissed. See id.

      AFFIRMED IN PART, DISMISSED IN PART.

      Judges CALABRIA and TYSON concur.




                                        -9-